DETAILED ACTION
This is a final Office action addressing applicant’s response 01 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 21-24 are pending and examined; and
Claims 12-20 are cancelled.

Claim Objections
Claim 9 is objected to because of the following informalities: “each rib” (appears twice in line 6) lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 21: the claim is directed to a modular window well insert, which is a new limitation, however, the claim further states that it forms a modular window well body, which is presented in claim 1.  As a result, the metes and bounds of this claim cannot be determined as it appears the insert and window well are the same.  The claim will be examined as best understood.

	Claims 22 and 23: “modular window well body” is indefinite as to whether this references the body of claim 21 or claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (U.S. Publication 2005/0252103).

Claim 9: Cook discloses A window well composed of a fiber reinforced thermoplastic (paragraph [0023]), the window well comprising: 
a body having a plurality of ribs (Fig. 3: 28) and a plurality of corresponding grooves (between 28) interposed between a plurality of wall surface portions (portion between ribs; see “A” from attached Fig. 3 from Cook, below), each of the plurality of ribs being positioned between two different wall surface portions of the plurality of wall surface portions (as shown) and a spacing between each rib includes a variable height (see “B” and “C” below) and each rib includes a variable depth (see “D” and “E” below).  

[AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image1.png
    134
    195
    media_image1.png
    Greyscale


[AltContent: textbox (E)][AltContent: ][AltContent: textbox (D)][AltContent: ][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    217
    254
    media_image2.png
    Greyscale

Portions of Fig. 3 from Cook

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 8 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Behzadpour (U.S. Publication 2019/0047676) and Lause (U.S. Patent 5,466,317).

Claim 1: Cook discloses a window well composed of a plurality of fibers forming a fiber reinforced thermoplastic (paragraph [0023]). 
Cook does not specifically disclose that wherein at least some fibers within the long fiber reinforced thermoplastic are omnidirectional, relative to other fibers in the thermoplastic.  Behzadpour teaches that it is known in the art to have multidirectional fibers in thermoplastic as used in construction (paragraph [0029]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to have the fibers as omnidirectional in order to provide proper strength in all directions.  It is well known that fiber-reinforced polymers are relatively weak with respect to shear forces applied, and having fibers in all directions would assist in eliminating this weakness by providing strength against shear forces applied.  Cook further does not disclose the length of the fibers is  greater than 50 mm.  Lause teaches that it is known in the art to have a fiber reinforced thermoplastic with long fibers (Col. 2, lines 40-42) that fall within the claimed range.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  Applicant provides in a wide range of fibers (see paragraph [00057], where a range of 12.6-150 mm is disclosed).  This is a wide range and no disclosure is provided to denote an advantage of the claimed range of fiber length. 
	
Claims 2 and 3: the obvious modification of the prior art provides the window well of claim 1, except wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 60 mm (claim 2, though “about 1-6cm” can be interpreted as including lengths greater than 60mm), or wherein said at least some fibers within the long fiber reinforced thermoplastic have a length of greater than 100 mm (claim 3).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being dimensioned to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing In re Rose, 220 F.2d 459 (CCPA 1955): claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  Applicant provides in a wide range of fibers (see paragraph [00057], where a range of 12.6-150 mm is disclosed).  This is a wide range and no disclosure is provided to denote an advantage of the claimed range of fiber length. 

Claim 4: the obvious modification of the prior art provides the window well of claim 1, except wherein the long fiber reinforced thermoplastic is long fiber reinforced polypropylene, though Cook teaches materials “such as polyester” are used (paragraph [0023]).  Lause teaches that numerous polymeric materials may be used in making fiber reinforced polymers, including polypropylene and ester-based polymers (Col. 3, lines 1-10).  It would have been obvious at the time of filing to a person having ordinary skill in the art to make the device in Cook from polypropylene as an art recognized equivalent that would perform equally as well as the polymer in Cook.

Claim 5: the obvious modification of the prior art provides the window well of claim 4, wherein the long fiber reinforced thermoplastic is reinforced with glass fibers (Cook: paragraph [0023]).

Claim 7: the obvious modification of the prior art provides the window well of claim 1, wherein the body includes a varying wall thickness (see Cook: Fig. 3, generally).  

Claim 8: the obvious modification of the prior art provides the window well of claim 7, wherein the body comprises of a plurality of ribs (Cook, Fig. 3: 28) and a plurality of corresponding grooves (as shown) and wall surface portions (between ribs), and wherein the variable wall thickness of the body is thicker at the ribs than the wall surface portions (as shown; see “A” above which shows a thicker portion of the wall than a portion between ribs). 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Behzadpour, Lause and Kraatz (U.S. Publication 2014/0134422).

Claim 6: the obvious modification of the prior art provides the window well of claim 1, except wherein the thermoplastic is reinforced with natural fibers comprising at least one of hemp, flax, or ramie.  Kraatz teaches that it is known in the art to make similar materials from thermoplastics with fiber reinforcement including glass fibers and hemp (paragraph [0049]).  It would have been obvious at the time of filing to a person having ordinary skill in the art to use the natural fibers as an art recognized equivalent that would perform equally as well.  Further, natural products are a known sustainable resource.

Claim 21: the obvious modification of the prior art provides the window well of claim 1, further comprising a modular window well insert composed of a plurality of long fibers forming a long fiber reinforced thermoplastic forming a modular window well body, wherein the modular window well insert being configured in size and shape to be attached to the window well and the modular window well insert having a matching width and depth as the window well.  As claimed, it appears the insert has the same features as claim 1, so to have an insert would have been obvious at the time of filing to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many wells and inserts as desired based on the number of wells and inserts required.  Further to have the language “to be attached” does not require that the members actually be attached.  The interpretation of the claim langauge is made in light of the rejection under 35 USC 112, above.  

Claim 22: the obvious modification of the prior art provides the window well of claim 21, wherein the modular window well body has varying wall thickness (as shown above).  

Claim 23: the obvious modification of the prior art provides the window well of claim 21, wherein the modular window well body comprises of a plurality of ribs and a plurality of corresponding grooves and wall surface portions (as explained above), and wherein the variable wall thickness of the modular window well body is thicker at the ribs than the wall surface portions, the modular window well body having fewer ribs than the window well body (as explained above).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook.

Claim 10: Cook discloses the window well of claim 9, wherein the wall surface portions have a variable thickness (as shown proximate 30 and 34),  but it does not disclose the varying from a minimal thickness of less than 3 mm to a maximum thickness of greater than 5 mm.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of design choice to have the dimensions as claimed because applicant failed to state a criticality for the necessity of the limitation and the prior art of record is capable of being designed to meet the limitation as claimed.  See MPEP 2144.04(IV)(A) citing Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  The claimed dimensions encompass a wide range of thicknesses (less than 3 mm to greater than 5mm) and would be an obvious design choice based on the desired strength of the system with respect to the loads applied when installed.

Claim 11: the obvious modification of the prior art provides the window well of claim 10, wherein the wall surface portions are thicker near the ribs than at the surface portions interposed between the ribs (see “A” above which shows this limitation met).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Behzadpour, Lause and Eckart (U.S. Patent 5,958,539).

Claim 24: the obvious modification of the prior art provides the window well of claim 1, except further comprising an outer layer comprising a fabric veil that is at least partially embedded into the fiber reinforced thermoplastic.  Eckart teaches a thermoplastic material that incorporates an ornamental fabric embedded within it (Col. 3, lines 19-40).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate a fabric layer in order to add aesthetic appeal when viewing.  It is known in the art that window wells surround windows or other openings, and adding an ornamental fabric would add aesthetic appeal when viewing through the given window.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 22 July 2022.

Claim objections and claim rejections – 35 USC 112(b):
	Applicant’s amendments overcome the objections and rejections previously raised under this heading and they are withdrawn.  New rejections under this heading arise, however, based on the amendments made.  These rejections are addressed above.

Claim rejections – 35 USC 102:
	Applicant’s arguments are noted, however, they are respectfully not persuasive.  The examiner explained the grooves are shown between the ribs in the rejection above, and will not repeat the position here for brevity.  The examiner does not dispute the structural differences between the present invention and the prior art, however, the examiner takes the position that these limitations are not reflected in the claims.  


Claim rejections – 35 USC 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above.

Applicant’s courtesies are appreciated.  Applicant is invited to an interview after final to discuss the present invention and potentially bring closure to the present application and advance prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649